Citation Nr: 1014257	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was brought before the Board in February 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining additional 
VA treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A May 1994 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for paranoid schizophrenia.  The Veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the May 1994 rating decision is 
cumulative of the evidence of record at the time of the 
May 1994 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for an acquired psychiatric disorder nor does 
it raise a reasonable possibility of substantiating the 
Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The May 1994 rating decision which denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the May 1994 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, August 2004 and July 2005 VCAA 
letters notified the Veteran of the evidence and information 
necessary to establish entitlement to his underlying claim to 
service connection for an acquired psychiatric disorder.  The 
August 2004 letter also provided appropriate notice regarding 
what constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  These letters also advised the Veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the Board notes that the Veteran was not provided 
notice regarding the evidence and information necessary to 
establish a disability rating and effective date in 
accordance with Dingess, supra.  However, the Board has 
concluded that the Veteran has not submitted new and material 
evidence sufficient to reopen his claim of service 
connection.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice regarding these 
elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(U.S. 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  
Furthermore, there has been substantial compliance in the 
Board's February 2009 remand, as additional VA treatment 
records we obtained and associated with the claims file.  See 
generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.

As a final note, a VA examination was not provided in 
conjunction with the Veteran's claim to reopen, and the Board 
notes that an examination is not warranted in the instant 
case.  See 38 C.F.R. § 3.159(c)(iii) (2009).  In this regard, 
the Board observes VA's duty to provide a VA examination 
applies to a claim to reopen a finally adjudicated claim only 
after new and material evidence has been submitted.  Id.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in the instant case.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
June 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a May 1994 rating decision, the Veteran's application to 
reopen a claim of service connection for paranoid 
schizophrenia was denied on the basis that the Veteran's 
current disorder is not etiologically related to his active 
service.  The Veteran was notified of his appellate rights, 
but did not complete an appeal of the decision; therefore, 
the RO's May 1994 decision is final.  38 U.S.C.A. § 7105.

New evidence received since the May 1994 RO rating decision 
includes statements from the Veteran and extensive VA and 
private treatment records.  The evidence submitted by the 
Veteran indicates he continues to suffer from an acquired 
psychiatric disorder, to include paranoid schizophrenia, and 
currently receives regular treatment for the disorder, but 
does not provide an etiological link between the current 
disorder and the Veteran's active service.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
May 1994 rating decision, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  In this 
regard, the Board notes the newly received evidence continues 
to show the Veteran suffers from schizophrenia.  However, the 
record does not contain any competent opinion suggesting an 
etiological relationship between the Veteran's current 
psychiatric disorder and his active service.  Therefore, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

As a final note, the Board acknowledges that the Veteran 
himself has claimed his currently diagnosed psychiatric 
disorder arises from his active service.  However, 
substantially similar statements from the Veteran were of 
record at the time of the May 1994 denial and, as such, the 
newly submitted statements do not constitute "new" 
evidence.  Further, the Board notes that as a layman, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute new and 
material evidence upon which to reopen the Veteran's claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

As such, the evidence submitted by the Veteran since the May 
1994 RO denial does not constitute new and material evidence, 
and the appeal must be denied.  38 C.F.R. § 3.156.







ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


